OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                              AUSTIN




Honorable Jca Z. 2isbrr,
District        &tcIn*y
hl     hl@6tin4,          %X46




.be4il 6UbEittPd          $0   U6.

                                                               ttw  that    the pcpula-
                                                               t it *OUl&     666¶5 to,
                                                                fX&S6iOn4r6'       COUXt
                                                       010   oulary    In ad&ition     to
                                                       In addition      to the   raer   ot
                                                       hs Com~l66~onar6*       court
                                                    8  salary    ths tea per omt        of
                                                   $ 88 this amaunt does not
                                                            anaea under Artiole
                                                            r oent frou. the


                                        you that the Co~rdsoionera’         Court night
pay the 4ount                        6y OD CS-OitiCiO   6&ihl'y ill M48itiOn   t0 th4
t446    O?   OfflO                   4~ a&i   aalarp  ia aaaltion~to    tha f6tr a006
sot    exaee6the %axtm.u&. The county attorney oould ?&em hlra hi8
OWE 6tUnoqIlrpher,and   pay,b4r kiim6eif, but -6 ik not b41iW4 that
tbors atatutac    ref6b4d to iuthorizo the Cozmlcsionar8* Court to
86t Mid6   ton per oeat of tbe adinpu4nt t&ix46 or say otbar amount
to ?aao the odary of a 6tsrOtrapber for tba county attornsy.
Eon. Jos.      2.   r'isber, ?a,-t   8



               -e are *able  to asa how a oounty 00~16 enter into r
contract      cr agroemsnt to aet 46lda ten per sent of the delinquent
tax66 to pay the sclary of a etrnographer rcr the oounty attorney
w:thout oaid agreement being incorporated in, and becoming 4 part
Of, a au&tract entered into betweea the oouty and scmoone to
otrlleot dslinquent taxas.           is   stated   in an   ophiion,    by tbe          EGX.
Giem R**i:tWiS,   sddrsoso4          to you CC =une 12, 1939, wblob               ~4    quote.
 13   part   as ~ollow6:

              "Articla 7XXia, Revlscd Civil    Xstutu6,   places at)r-
        taln llnAtatl.:ns upon such po*:car ic contract,.    A6 said
        Sy the Coztrds6ion    of kppsais in the caac cf   asterwo:rd
        vs. f",cndersonCounty, 62 -. i.. (2d) 66, *The power to
        provic;e for tba coll4otlor of delinquent tare6 and pree-
        crlba the ocxpancatloc to be pald for servlasa rend4r6d
        In tLat respect resides erolusivcly in the Legislature
               exoept as given by statute a 'acmdssioner61 oourt
        ia'&eriens       to contract in tho respsats mxitionsd.~w

            It 13, tb.eretore, cur oplnlon thet the Coxz5sslonorsq
Court ;rf jasper County doe6 not have tts autborlty to set saida                                 354~
per cent of the d4linCuont tax46 belonging to the oountp to pay
the salary oi a etenographer for the oounty attorney to 6s6i6t
In the tiling   of dellngtent tax 8tit6.
               ~;e trust that this anrmora your inquiry,              vi6   ac4

                                                   Very truly your6

i,                                           grTDIzL:::.Y
                                                       GF.rfRAL 03 TSXAE



                                             By     3&Ccib@       *
                                                                   4issiatent
 FCC :s
                                                     COMMOTEE